11DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “each portion of the clasp” is indefinite.  What portion of the clasp is this a reference for?  A suggestion would be to state that each complementary portion or said two complementary portions each have a groove.  Also, what does “its” refer to?  And, there is no antecedent basis for “its fastening side”.  In line 8, it is suggested to change “which groove” to “said groove”.  In line 9, “the fastening side” lacks antecedence. In line 11, it is misdescriptive to state that “said clasp is closed at one of its ends”.  I believe, according to the specification, it is the groove that is closed at one of said groove ends.  “its ends” and “its other end” is indefinite.  What is “its” referring to?  Line 13, “is further provided with a side projection” is indefinite.  What is further provided?  I believe, according to the specification, that each complementary portion is provided with a side projection.  “the fastening sides” lacks antecedence.  “the open end of the groove” lacks antecedence. “the complementary other portion” lacks antecedence. 
In claim 2, line 2, there is no antecedent basis for “each portion of the clasp body”.  “the fastening side” lacks antecedence.  “the holding face of the other portion of the clasp body” lacks antecedence.

In claim 8, “each portion of the body” and “the edges of the undercutting of the groove” lack antecedence.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102a(1) as being anticipated by Spencer, US 2016/0270491 A1.  Spencer discloses the claimed bracelet with magnetic clasp having two complementary portions for connecting ends of a bracelet together.  Each complementary portion has an undercut groove with an open and closed end.  Each complementary portion of the clasp includes a projection extending transversely to the connecting side face of each complementary portion.  All of this is shown in the annotated drawing of Spencer.

    PNG
    media_image1.png
    462
    923
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer US 2016/0270491 A1 in view of Rose US 6729159 B2 and/or Katz US 5410784 and/or Christ US 20130305780 A1 and or Brogan US 2051591.  These claims are directed to various embodiments of the fastener for attaching the bracelet ends to the grooves in the complementary portions of the clasp.  Spencer discloses cuboidal fasteners (150) crimped or attached to the ends of the bracelet.  These fasteners are then slid into the grooves of the complementary portions.  The undercutting in the grooves retains the fasteners therein.  
Spencer however does not disclose all the claimed embodiments of the fastener: a T-shaped slide, a double-headed rivet, or a slide in the form of a strip attached to the end of the bracelet with a hook, loop, ring or chain link.  However, Rose, Katz, Christ and Brogan all disclose various designs for attaching the ends of a bracelet to an undercut groove.  The specification fails to disclose any criticality associated with the different fastener embodiments.  They all function in a similar fashion in connecting the ends of the bracelet to the complementary portions of the clasp.  Therefore, it would have been an alternative design choice to use either a T-shaped slide, a slide in the form of a strip, or a double-headed rivet in place of Spencer’s cuboidal shaped slide fastener to obtain the same desired result of a bracelet that has ends that can be removably fastened to the complementary portion’s groove.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677